[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10133         ELEVENTH CIRCUIT
                                   Non-Argument Calendar      AUGUST 23, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 2:09-cr-00032-WCO-SSC-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                Plaintiff - Appellee,

                                            versus

JOSE PARAMO-MORALES,

lllllllllllllllllllll                                            Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                      (August 23, 2010)

Before BLACK, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Jose Paramo-Morales appeals his 41-month sentence imposed following his

guilty plea to a single count of illegally reentering the United States after being
removed from the country following a conviction for committing an aggravated

felony, in violation of 8 U.S.C. § 1326(a) and (b)(2). On appeal, Paramo-Morales

argues that the sentence was substantively unreasonable under 18 U.S.C.

§ 3553(a) because his criminal history category over-represented the seriousness

of his criminal record and other factors mitigated in his favor.

      We review the sentence imposed, whether inside or outside of the advisory

Guidelines range, for reasonableness, using an abuse of discretion standard. Gall

v. United States, 552 U.S. 38, 51, 128 S. Ct. 586, 597 (2007). Unreasonableness

may be procedural or substantive. United States v. Hunt, 459 F.3d 1180, 1182 n.3

(11th Cir. 2006). In this appeal, Paramo-Morales challenges only the substantive

reasonableness of his sentence. Thus, any procedural challenge to his sentence

has been abandoned. See United States v. Cunningham, 161 F.3d 1343, 1344

(11th Cir. 1998) (issue not pursued on appeal deemed abandoned).

      Substantively, the sentence must be sufficient, but not greater than

necessary, to reflect the purposes set forth in § 3553(a). 18 U.S.C. § 3553(a). The

factors in 18 U.S.C. § 3553(a) are:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need
      to protect the public; (5) the need to provide the defendant with

                                          2
      needed educational or vocational training or medical care; (6) the
      kinds of sentences available; (7) the Sentencing Guidelines range; (8)
      pertinent policy statements of the Sentencing Commission; (9) the
      need to avoid unwanted sentencing disparities; and (10) the need to
      provide restitution to victims.

United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (citing 18 U.S.C.

§ 3553(a)). “The weight to be accorded any given § 3553(a) factor is a matter

committed to the sound discretion of the district court,” and this Court “will not

substitute [its] judgment in weighing the relevant factors.” United States v.

Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (internal quotation marks omitted).

We will remand for resentencing only “if we are left with the definite and firm

conviction that the district court committed a clear error of judgment in weighing

the § 3553(a) factors by arriving at a sentence that lies outside the range of

reasonable sentences dictated by the facts of the case.” United States v. Pugh, 515
F.3d 1179, 1191 (11th Cir. 2008) (internal quotation marks omitted).

      At the sentencing hearing, the district court heard and acknowledged

Paramo-Morales’ argument that his criminal history score overstated his prior

criminal history because most of his prior offenses were for DUI or otherwise

alcohol related, and other arguments he offered in mitigation. The district court

then concluded that although Paramo-Morales’ criminal record did not contain the

most serious types of offenses, his lengthy criminal history demonstrated that he

                                          3
had no respect for and refused to abide by the law. In this case, we are not left

with the definite and firm conviction that the district court committed a clear error

of judgment when it concluded that, even in light of his other arguments offered in

mitigation, Paramo-Morales’ lack of respect for the law dictated a sentence at the

high end of the advisory guidelines range. This sentence is not outside the range

of reasonable sentences dictated by the facts of the case. Upon review of the

record and consideration of the parties’ briefs, we affirm.

      AFFIRMED.




                                          4